        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BERKELEY VENTURES II, LLC                       Civil Action File No.
                                                1:19-cv-05523-ODE
              Plaintiff,

v.

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

              Defendants.



                 MEMORANDUM IN SUPPORT OF
        SIONIC MOBILE CORPORATION’S MOTION TO DISMISS

       Defendant Sionic Mobile Corporation (“Sionic”), respectfully submits

this Memorandum in Support of its Motion to Dismiss, showing:

                            STATEMENT OF FACTS

       Sionic was founded in 2010, including by Ronald D. Herman

(“Herman”), its Chief Executive Officer. An early-stage company, Sionic has

undertaken several rounds of capital raises through stock sales.1 On October


1   See, Dkt. 1, Ex. A, constituting some of Sionic’s Form D filing with SEC.
    For ease of reference and the convenience of the Court, Sionic has created a
    master set of exhibits. Most of these exhibits are from Berkeley’s
    Complaint, in which case they are referenced, for example, as “Dkt. 1, Ex.
    A.” In other instances, Sionic is supplementing the exhibits that Berkeley
    submitted, quoted or referenced, by providing the full document or thread.
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 2 of 28




25, 2017, Patrick Gahan (“Gahan”), a Sionic investor, introduced Herman to

two people whom he thought might be interested in the company, including

Anthony Palazzo (“Palazzo”), a senior partner in Berkeley Ventures II, LLC

(“Berkeley”).2 Gahan sent the email from his own corporate account, although

his primary intention was to drum up investor interest for his own fleet of

companies.3 In the email, he disclosed his own valuation of Sionic for

purposes of a donation of his Sionic stock to a charitable trust.4

      Palazzo expressed potential interest in Sionic, so Gahan transmitted

Sionic’s overview PowerPoint, a document that related brief thoughts and

points “for discussion purposes only.”5 At that time Gahan also transmitted a

fact sheet, which briefly summarized some points of relevance.6

      A few days later, Palazzo requested that Herman provide Sionic’s

Private Placement Memorandum.7 Herman explained the document was

outdated, but did provide part 5 of the document, titled “Risk Factors,” which




  In those instances, the exhibits track those of the Complaint, but are
  referenced instead, for example, as “Exhibit B to this Memorandum.”
2 Exhibit B to this Memorandum.
3 Exhibit B to this Memorandum at 2-5.
4 Exhibit B to this Memorandum.
5 Dkt. 1, Ex. C.
6 Dkt. 1, Ex. D.
7 Exhibit E to this Memorandum.



                                       2
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 3 of 28




Palazzo accepted and said he would share with his lawyer.8 Included in “Risk

Factors” was a long serious of disclosures and cautions about the speculative

nature of an investment in Sionic as an early-stage company.9 Shortly

following, on October 31, 2017, Sionic provided its “pro forma plan,”

projecting how it thought potential business opportunities might perform.10

      On November 1, 2017, Palazzo then requested a proposed use of funds,

which Sionic provided.11 Palazzo also requested Sionic’s “burn rate,” which

Sionic provided in a follow-up email together with copies of Sionic’s financial

statements for 2015, 2016 and year-to-date for 2017.12 Two days later, Sionic

provide its promissory note schedule, which included a breakdown of amount,

terms, and due dates, followed by draft transaction documents.13

      On November 20, 2017, Palazzo requested an update.14 Herman

responded, confirming that that Southwest contract was still in negotiation,

together with other items that were still in the planning and development

stage.15 Apparently satisfied with the status of the business and results of


8 Exhibit E to this Memorandum; Exhibit N to this Memorandum.
9 Exhibit E to this Memorandum; Exhibit N to this Memorandum.
10 Exhibit G to this Memorandum.
11 Exhibit F to this Memorandum.
12 Exhibit E to this Memorandum.
13 Exhibit H to this Memorandum; Dkt. 1, Ex. I.
14 Exhibit E to this Memorandum.
15 Exhibit J to this Memorandum.



                                       3
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 4 of 28




due diligence, on December 5, 2017, Berkeley sent back a complete set of

counter-signed agreements, including the Subscription Agreement.16 In the

Subscription Agreement, Berkeley acknowledged its status as sophisticated

investor, that it had performed sufficient due diligence to its satisfaction, and

understood the risk posed by an investment in Sionic.17 On December 6, 2017,

Sionic loaded Berkeley into its investor center, and the following day,

Berkeley fulfilled its obligation to fund the stock purchase.18

      On January 19, 2018, Gahan provided a detailed breakdown of various

open Sionic projects and assignments, keeping Berkeley informed.19 Berkeley

accepted the consequences of its investment through 2018 and almost all of

2019, including after its receipt of financial statements for 2018 and 2019.20

On December 7, 2019, Berkeley brought suit.21

             ARGUMENT AND CITATION OF AUTHORITY

      Three grounds support dismissal of Berkeley’s Complaint in its

entirety, with prejudice: Berkeley has failed to satisfy the pleading standard

for securities fraud under Section 10(b) and Rule 10b-5; in the alternative,


16 Exhibit O to this Memorandum.
17 Exhibit O to this Memorandum.
18 Exhibit K to this Memorandum.
19 Dkt. 1, Ex. L.
20 Dkt. 1, Ex. M.
21 Dkt. 1.



                                       4
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 5 of 28




Berkeley’s securities fraud claim is time-barred, having brought its claim

outside the two-year window prescribed under 28 U.S.C. § 1658(b); and

Berkeley has failed to state an actionable claim for Georgia common law

fraud. Each of these arguments is addressed in turn.

I.    Berkeley’s reliance on fragmentary statements, hindsight and
      aspirations for the future fails to either satisfy the pleading
      standards or the required elements for a securities fraud case.

      For a motion to dismiss under Civ. R. Proc. 12(b)(6), a court must

accept all well-pleaded facts as true and construe reasonable inferences

arising from those facts in the light most favorable to the plaintiff. Bryant v.

Avado Brands Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999). The court,

however, need not accept plaintiff's legal conclusions, even when couched as

facts. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007).

      In deciding a motion to dismiss, the court is limited to the face of the

complaint, although may consider a document attached to a dismissal motion

if that document is central to the complaint and not subject to a party’s

challenge on the basis of authenticity. Day v. Taylor, 400 F.3d 1272, 1275-76

(11th Cir. 2005). Documents that plaintiff cites or quotes or upon which the

complaint depends to establish a claim, are central and proper for

consideration at dismissal. Madura, Case No. 17-15751 at 3.

                                        5
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 6 of 28




      To survive a motion to dismiss, the plaintiff must state an actionable

securities fraud claim, alleging at a minimum (1) a material misstatement or

omission, (2) made by the defendant with scienter, (3) in connection with the

purchase or sale of a security, (4) on which the plaintiff justifiably relied, (5)

resulting in economic loss to plaintiff, (6) where the plaintiff has shown the

loss to be causally connected to the actual misrepresentation or omission in

question (i.e., loss causation). Mizzaro, 355 F.3d at 1237.

      In pleading the elements of fraud, the plaintiff must satisfy the

stringent requirements of Fed. R. Civ. P. 9(b), as modified by the PSLRA,

meaning that the plaintiff must plead the complaint with particularity

sufficient to alert the defendant regarding the precise wrongful misconduct

alleged. 15 U.S.C. § 78u-4(b); Ziemba v. Cascade Int’l Inc., 256 F.3d 1194,

1202 (11th Cir. 2001). Accordingly, the complaint must plead the

circumstances of fraud in detail, including the who, what, when, where, and

how of each element of the action, including for scienter. 15 U.S.C. § 78u-

4(b)(1), (2); Jackson Inv. Grp., LLC v. Thomas, 325 F.Supp.3d 1334, 1346

(N.D. Ga. 2017) (citing Mizzaro v. Home Depo, Inc., 355 F.3d 1230, 1238 (11th

Cir. 2008)). A plaintiff must specify each statement or omission alleged to be

misleading, each reason for the statement or omission being misleading and,

if the statement or omission is founded on the plaintiff’s information and

                                         6
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 7 of 28




belief, then must plead with particularity each fact on which that belief is

formed. 15 U.S.C. § 78u-4(b)(1); Jackson Inv., 325 F.Supp. at 1346. A mere

recitation of immoral or fraudulent behavior is inadequate. Ziemba, 256 F.3d

at 1202. A complaint that fails these requirements should be dismissed. 15

U.S.C. § 78u-4(b)(3)(A); Mizzaro, 544 F.3d at 1257.

      Here, Berkeley’s Complaint fails both to plead the elements of a

securities fraud claim, and to satisfy the stringent pleading standard

required under Fed. R. Civ. P. 9(b) and the PLSRA. Further, as securities

fraud claims, Berkeley is not entitled to punitive damages. Respectfully,

Berkeley’s Complaint should be dismissed, with prejudice.

   A. Berkeley does not satisfy the first element for a securities fraud
      claim because much of what Berkeley alleges is conclusory,
      fails to specify how Sionic’s alleged statements were
      misleading, and depends upon mischaracterizations.

      An essential gating condition for securities fraud, a plaintiff be able to

plead with particularity statements that the plaintiff contends are

misleading, together with reasons for why they are misleading. Mizzaro, 544

F.3d at 1237. The Complaint, however, fails to do so.

         1. Berkeley fails to plead with particularity each statement
            alleged to be misleading, including by failure to state how
            what was stated was misleading, but rather substitutes
            innuendo and fragmentary statements that bear little
            relation to what Sionic actually said.



                                       7
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 8 of 28




      There can be no misrepresentation if the plaintiff has failed to plead

with particularity each statement alleged to be misleading, and the reasons

for why it was misleading. 15 U.S.C. § 78u-4(b)(1); Ziemba, 256 F.3d at 1202.

Here, however, Berkeley frequently fails to plead with particularity not only

the misrepresentations purportedly made, but also why and how they were

misleading at the time made, a problem that afflicts paragraphs 12, 20, 21,

22, 23, 24, 25, 26, 34, 35, 36, 37, and 38 of the Complaint. Some of these

paragraphs fail to specify falsity at all, while others mischaracterize or

blatantly ignore what Sionic actually stated, frequently misconstruing

fragmented quotes to fabricate the appearance of a misrepresentation.

      In paragraph 35, for example, Berkeley tries to spin the statement in

Sionic’s fact sheet that it had “28 full time employees and contractors” into a

truncated misrepresentation that Sionic had “28 full time employees.”

Besides other problems with this allegation, including its failure to specify

how Sionic’s actual statement was false, Berkeley also cannot fabricate a

misrepresentation by ignoring words. See, Jackson Inv., 325 F.Supp.3d at

1352 (holding that a plaintiff cannot use inferences drawn from one document

when they contradict a disclosure made elsewhere).

      Similarly, in paragraphs 26, 36 and 37, Berkeley attempts to

misconstrue what the Complaint admits was merely an email addressing a

                                       8
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 9 of 28




“proposed” future use of Berkeley’s investment into an agreement obligating

Sionic to apply Berkeley’s funds only for certain purposes, although not the

repayment of executive loans. This email never says is was an agreement.

And Berkeley alleges no facts specifying how, when, and by whom the alleged

agreement was made or any of the other requirements of a contract. Not

being an agreement, the email could not have been breached even if the funds

were allocated for other purposes. No misrepresentation is thus possible.

      Similar problems affect Berkeley’s use of fragmentary quotes plucked

from Sionic’s materials. For example, in the third bullet to paragraph 34,

Berkeley isolates two phrases taken from slide four of Sionic’s overview

PowerPoint: “payment commerce platform”; and “we earn ½ to 5% of POS

transaction amounts.” Based on these truncated quotes, Berkeley alleges a

present tense statement about Sionic’s existing technology capabilities, which

it alleges could not have been true based on a generalized reference to

Sionic’s 2018 and 2019 financials. Slide four, however, actually states that it

was only discussing a “transaction model,” and thus could not have been an

existing technology and its represented revenue streams, as Berkeley

insinuates. Further, as something that was for “discussion purposes,” this

slide clearly could not have been intended as a complete statement of

anything. Similar problems adhere for paragraph 40, which likewise depends

                                       9
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 10 of 28




on Berkeley’s numerous mischaracterizations of Sionic’s pro forma.

Repeatedly, Berkeley misconstrues what facially were projections for the last

two months of 2017 and first two of 2018 as being present tense statements,

which for a document authored in October 2017 is a temporal impossibility.

As such, they could not be misrepresentations.

         2. Berkeley depends on conclusory allegations that fail both
            to state with particularity the misrepresentations made
            and the reasons for why they were misleading.

      Mere conclusory allegations that lack particularity as to both the

misrepresentation and how it was misleading cannot establish a claim for

securities fraud. Jackson Inv., 325 F.Supp.3d at 1346 (dismissing a complaint

for securities fraud because the plaintiff failed to explain the meaning of

essential phrase or how they were false when made). Further, if the plaintiff

only has information and belief to support the existence of a purported

misrepresentation, then the plaintiff must plead with particularity each fact

on which that belief is formed. 15 U.S.C. § 78u-4(b)(1)(B).

      Although the particularity rules are clear, Berkeley nonetheless makes

only conclusory allegations that not only fail to identify the precise

misrepresentation purportedly made, but to specify the reasons supporting

the statement as misleading, a failing evident in paragraphs 17, 19, 34, 35,

37, 38, 40, 41, and 42 of the Complaint. Being merely conclusory, these

                                        10
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 11 of 28




paragraphs do not satisfy the minimum requirements for a securities fraud

claim. Jackson Inv., 325 F.Supp. at 1346; Fed. R. Civ. P. 9(b).

      In paragraph 41, for example, Berkeley alleges a series of oral

misrepresentations, but cites nothing in support other than rote assertions of

“information and belief,” lacking any indication as to how Berkeley formed its

belief. As such, Berkeley’s repeated reliance on “information and belief” fails

the particularity standard of 15 U.S.C. § 78u-4(b)(1), something repeated in

paragraphs 17, 19, 34, 35, 37, 38, and 40.

      Furthermore, Berkeley’s repeated reference to Sionic’s 2018 and 2019

financial statements, expressly in paragraphs 34, 41, and 43, and impliedly

in 43 and 44, does nothing to ameliorate the deficiencies occasioned on mere

“information and belief,” because Berkeley does nothing allege how the

financials establish the falsity of Sionic’s alleged statements at the time they

were made. Jackson Inv., 325 F.Supp.3d at 1346, 1352. Without this essential

element, Berkeley’s attempt to use Sionic’s financials to bypass the who,

what, when, where, and how as to each element of its claim constitutes

nothing more than a conclusory opinion couched as fact. See, Iqbal, 566 U.S.

at 678, supra; Jackson Inv., 325 F.Supp.3d at 1352.

   B. Berkeley does not satisfy the second element of a securities
      fraud claim because it fails to plead scienter sufficient to give
      rise to a strong inference that Sionic intended to defraud.

                                        11
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 12 of 28




      To survive a motion to dismiss on the question of scienter, the plaintiff

must state with particularity facts giving rise to a strong inference that the

defendant acted with the required state of mind, meaning that defendant

either intended to defraud or was severely reckless when making allegedly

false or incomplete statements; where a strong inference means one that is

cogent and at least as compelling as any opposing inference based on the

alleged misrepresentation when taken as a whole; and severely reckless

means highly unreasonable misrepresentations readily obvious or known to

the defendant and which involved an extreme departure from the standards

of ordinary care. Mizzaro, 544 F.3d at 1238; Ziemba, 256 F.3d at 1202.

      A complaint must allege facts supporting a strong inference of scienter

for each defendant with respect to each violation. Mizzaro, 544 F.3d at 1238.

This stringent standard requires proof with regard to each material

statement or omission that the defendant acted with the required state of

mind. Jackson Inv., 325 F.Supp.3d at 1346. Whenever an innocent inference

is more cogent and compelling than the plaintiff’s scienter inference, the

plaintiff will not have met its burden. Anderson, 827 F.Supp.3d at 1248.

      In an effort to establish scienter in this matter, Berkeley depends upon

(1) Sionic’s financial performance as recorded in its 2018 and 2019 financial



                                       12
        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 13 of 28




statements as compared to Berkeley’s alleged expectations;22 (2) Sionic’s

alleged forward-looking statements; (3) the allegedly restricted due diligence

period;23 and (4) various purported misrepresentations made during that

period. The Complaint, however, does meet the standard for scienter in a

securities fraud case. Part 1(A) of this Memorandum demonstrates Berkeley’s

failure to plead its alleged misrepresentations with particularity, meaning

they are irrelevant to a claim for securities fraud, including on the element of

scienter. Part 1(D), moreover, details Berkeley’s failure to allege any material

facts establishing a restricted due diligence or Berkeley’s justifiable reliance

on anything it alleges as a misrepresentation or omission by Sionic. What

remains, therefore, are Berkeley’s attempts to use Sionic’s 2018 and 2019

financials and alleged forward-looking statements. However, these are

inadequate for scienter.

        For example, Berkeley’s attempts to use Sionic’s 2018 and 2019

financials in multiple places to show that Sionic’s pro forma and other

projections were somehow misleading statements at the time made. As a

matter of law, however, the mere magnitude of subsequent losses sustained

by the defendant is not relevant to establishing scienter, constituting nothing


22   Dkt. 1, para. 34, 34, 41, and 43, Ex. M.
23   Dkt. 1, para. 31, 33.

                                         13
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 14 of 28




more than fraud by hindsight, “which does not constitute securities fraud.”

Anderson v, 827 F.Supp.3d at 1247.

      Likewise, statements regarding future performance are only actionable

if they are worded as guarantees supported by specific statements of fact.

Mulvaney v. GEO Grp., Inc., 237 F.Supp.3d 1308, 1321 (S.D. Fla. 2017). A

mix of generalized optimism, opinion, forward-looking statements, and

statements of fact are not actionable unless the complaint pleads specific

facts demonstrating a given statement as misleading. Id. at 1322.

      Applying this standard, the paragraphs of Berkeley’s Complaint

alleging what Sionic stated might happen in the future are insufficient to

establish scienter. In paragraph 32, for example, Berkeley states that almost

immediately after Berkeley’s Investment, Sionic backtracked on its purported

written promises, guaranteed partnership agreements and revenue

projections. Nowhere, however, does Berkeley point to where Sionic actually

made these promises and guarantees. Nor does it explain how “revenue

projections” constitute anything more than Sionic’s optimistic assessment of a

contingent future. As mere conclusory allegations, moreover ones that




                                      14
        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 15 of 28




Berkeley knew to be untrue,24 these allegations do not meet the minimum

pleading threshold for scienter.

     C. Berkeley’s allegations regarding statements made before it met
        Sionic have no nexus with its decision to purchase securities,
        failing the third element of securities fraud.

        Purported misrepresentations extraneous to a person’s decision to

purchase securities are immaterial to that decision and thus cannot have

been relied upon in connection with it. See, Sec. & Exch. Comm’n v. Goble,

682 F.3d 934, 946. Here, the Complaint details a series of alleged

misrepresentations predating Berkeley’s introduction to Sionic, which

Berkeley does nothing to connect with its decision to purchase Sionic’s

securities and which cannot therefore be used to support the elements of a

securities fraud claim. Mizzaro, 355 F.3d at 1237.

        For example, paragraphs 12 through 15 address matters that occurred

before Berkeley’s introduction to Sionic, including Form D filings, purported

sales efforts related to unexercised employee warrants, operating revenues,

and corporate capital needs. While lacking the particularity required to show

an actionable misrepresentation, these paragraphs also fail to specify how

Berkeley relied on the matters related to purchase Sionic stock. As such, and



24   Doc. 1, Ex. B.

                                       15
        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 16 of 28




in addition Berkeley’s failure to plead these paragraphs as material to Count

I, they should be dismissed as irrelevant to Berkeley’s securities fraud case.

        Similar problems afflict paragraphs 16 through 19, which allege a

purported shareholder exit strategy that also predates Berkeley’s

introduction to Sionic. Here, Berkeley never explains how the need to pacify

investors, the desire to raise capital, and investor charitable stock donations

were supposed to function as an exit strategy, or related to Berkeley’s stock

purchase. Berkeley’s claim that it was unaware of what this purported exit

strategy is directly contradicted by the October 25, 2017 introductory email.25

     D. Berkeley does not meet the fourth element of securities fraud
        because its own Complaint and the documents it has put at
        issue establish that Berkeley could not have justifiably relied
        on any of the purported misrepresentations that it alleges.

        To establish justifiable reliance, the plaintiff must allege facts showing

both actual reliance on the information that the defendant provided and the

exercise of reasonable diligence to discover the truth behind of the

defendant’s alleged material misstatements or omissions. In re Infocure Sec.

Litig., 210 F.Supp.2d 1331, 1349 (N.D. Ga. 2002).

        In weighing whether a plaintiff has sufficiently pled justifiable reliance,

the court should consider the totality of factors, including plaintiff’s


25   Doc. 1, Ex. B.

                                         16
        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 17 of 28




sophistication in financial and securities matters, the length of the plaintiff’s

relationship with the defendant, the plaintiff’s access to relevant information,

whether the plaintiff has demonstrated defendant’s concealment of fraud, the

plaintiff’s role in initiating or expediting the underlying stock purchase, and

the generality or specificity of the alleged misrepresentations. Infocure, 210

F.Supp.2d at 1345-1350. The plaintiff must show justifiable reliance for the

entire claim, including how each alleged misrepresentation was the

substantial, significant, and contributing cause of the plaintiff’s damages. Id.

       Here, Berkeley cannot satisfy this element of a viable securities fraud

case. The Complaint and the documents Berkeley put at issue confirm that

Berkeley performed all the due diligence it wanted; that what Berkeley

alleges as misrepresentations were readily discoverable; and that much of

what Berkeley depended upon was subject to strong cautionary language.

       1. Berkeley performed all the due diligence it thought
          appropriate as a sophisticated investor, with which Sionic
          fully cooperated and complied.

       As a Registered Investment Advisor with a Half Billion Dollars under

management, experienced in numerous private equity deals, Berkeley is a

sophisticated investor.26 Further, Berkeley also alleges no trust or fiduciary



26   Exhibit O, Subscription Agreement, para. 1.

                                        17
        Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 18 of 28




relationship with Sionic, but in fact confirms an arm’s length arrangement

that began on October 25, 2017.27 Although Berkeley attempts to paint the

picture that Sionic kept it in the dark and rushed the deal, information and

documents in fact flowed freely to Berkeley for the entire 42-day period

preceding the execution of the Subscription Agreement.

        Berkeley never alleges that Sionic withheld any particular material

information in response to a specific request by Berkeley. Rather, Sionic

provided Berkeley significant amounts of written information, met with

Berkeley’s representatives, participated in multiple telephone conferences,

and typically followed up on requests within 24 hours, and withheld nothing

requested. on multiple occasions.28

        Accordingly, Berkeley had the sophistication and resources to

understand the information it received from Sionic and to know what to

request. And Berkeley received everything for which it asked. Nothing that

Berkeley thus insinuates or implies establishes anything except its ability to

verify all information it thought relevant.

        2. Berkeley’s alleged misrepresentations were readily
           discoverable.



27   Dkt. 1, para. 21, Ex. B.
28   See, e.g., Exhibit B to this Motion (Email 10/25/2017).

                                         18
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 19 of 28




      A reasonably diligent plaintiff in Berkeley’s position would have

discovered: if Sionic’s subscriber numbers were in the millions or just 1,200; if

income was generated from Sionic’s payment commerce platform or General

Motors partnership; if Sionic had existing contracts with loyalty app partners

in more than six major industries or with the companies identified in the

overview PowerPoint as Airline 1 and Healthcare 1 that promised Sionic 55

million users on January 1, 2018; and if Sionic had a total of 12 patents and

trademarks. The same applies for Sionic’s allegedly misleading statements

sourced from the fact sheet: that Sionic had 28 full time employees and

contractors, and multiple non-disclosed patents pending.

      A fact is deemed discovered when a reasonably diligent plaintiff “would

have sufficient information about that fact to adequately plead it in a

complaint.” City of Pontiac Gen. Emps. Ret. Sys. v. MBIA, Inc., 637 F.3d 169,

175 (2d Cir. 2011). Sionic readily would have answered any questions,

provided any requested clarification, and directed Berkeley to relevant

materials regarding these alleged statements if Berkeley simply would have

asked. Cf. Antelis, 799 F.Supp.2d at 861.f

      A review of the pro forma plan in Berkeley’s possession would have

informed Berkeley that Sionic’s connected commerce platform did not have




                                       19
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 20 of 28




millions of subscribers,29 and that Sionic had not been generating income

from General Motors.30 A request for a schedule of executed contracts would

have confirmed which contracts had been executed, and copies of those would

have confirmed the terms. A request information about specific activities

would have provided details about Sionic’s forecasting. (While ignored in the

Complaint, Sionic actually informed Berkeley on November 20, 2017 that the

Southwest Airlines contract was in negotiation.)31 Simple requests for more

information would have resulted in more detailed information. Given the

alleged import of these items, a reasonably diligent plaintiff would have made

effort to know more about them, which Berkeley did not.

      3. Berkeley not only admitted that it was a sophisticated
         investor aware of risks of its investment, but Sionic also
         cautioned Berkeley regarding the riskiness of its investment.

      In the Subscription Agreement, Berkeley expressly acknowledged that

it was an experienced, accredited and sophisticated investor, capable of

evaluating the merits and risks of its investment; able to fend for itself; and

was experienced in evaluating and investing in early-stage companies.32


29 _____.
30 _____.
31 Dkt. 1, Ex. J; Defendant’s supplemented Ex. J. Berkeley’s allegation that

   Sionic represented the Southwest Airlines agreement was almost
   completed, (Dkt. 1, para. 39), is also belied by this email correspondence.
32 Exhibit O to this Memorandum.



                                       20
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 21 of 28




Berkeley also acknowledged that is was investing without sales literature or

prospectus, but had exercised the opportunity to discuss the Company’s

business, management and financial affairs with Sionic’s management and

received all information requested regarding its investment.33 Finally,

Berkeley agreed that it had consulted with legal and financial advisors and

asked all questions of Sionic’s management that Berkeley’s professional

advisors deemed necessary regarding the investment.34

      In addition, part 5 to the Private Placement Memorandum, titled “Risk

Factors,” cautioned that Sionic was high-risk and early-stage, maybe unable

to implement its business plan and may never become profitable.35 Sionic also

warned that defects in the mCommerce platform may have a material

adverse effect on operations, funds may prove insufficient, and additional

capital raises may be necessary.36 Both Berkeley’s acknowledgements in the

Subscription Agreement and Sionic’s cautionary statements foreclose any

possibility that Berkeley could have justifiably relied on anything that it now

claims in its Complaint. Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1266

(11th Cir. 2013).


33 Exhibit O to this Memorandum.
34 Exhibit O to this Memorandum.
35 Exhibit N to this Memorandum.
36 Exhibit N to this Memorandum.



                                       21
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 22 of 28




   E. Berkeley does not satisfy the fifth element of a securities fraud
      as it has failed to articulate actionable damages.

      Given its acknowledgements in part I(D)(3), Berkeley has not

articulated damages that are different in type than those that would

naturally flow from a speculative investment in an early-stage company. As

such, it has failed to specify damages sufficient to establish harm.

   F. Berkeley does not satisfy the sixth element of a securities fraud
      claim because it has not alleged with particularity how any
      purported loss is causally connected to an actual
      misrepresentation of Sionic.

      Loss causation requires that a defendant’s fraud be both the but-for

and proximate cause of a plaintiff's later losses. Kinnett v. Strayer Educ., Inc.,

501 F. App’x 890, 892 (11th Cir. 2012). The plaintiff must show that the

defendant’s fraud, as opposed to some other factor, proximately caused its

losses, it not being enough that the plaintiff merely alleges an inflated stock

purchase price. Kinett, F. App’x at 892. Here, Berkeley has made no

allegation regarding loss causation, expect perhaps by oblique reference to

purported stock donations by other investors in paragraph 17. Completely

lacking, however, any causal connection to any alleged fraud this is wholly

inadequate to support a securities fraud claim.

   G. Punitive Damages is only available to the common law fraud
      claim – not securities fraud.



                                        22
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 23 of 28




      Berkeley’s punitive damages claim should be dismissed because

punitive damages are not recoverable for a securities fraud claim or anything

absent a valid tort claim. See, Pelletier v. Stuart-James Co., Inc., 863 F.2d

1550, 1557 (11th Cir. 1989); Woods v. Barnett Bank of Ft. Lauderdale, 765

F.2d 1004, 1013-14 (11th Cir. 1985). On the other hand, Georgia law permits

punitive damages in a tort action only if proven by clear and convincing

evidence of willful, wonton or reckless conduct. O.C.G.A. § 51-12-5.1. Here,

Berkeley’s claim for punitive damages is derivative of its tort claim for

common law fraud and thus for the same reasons should be dismissed. As

such, Berkeley is not entitled to punitive damages. See, Anderson v. Dunbar

Armored, Inc., 678 F.Supp.2d 1280, 1335 (N.D. Ga. 2009).

II.   Berkeley filed two days past the statute of limitations on a
      securities fraud case, requiring dismissal with prejudice.

      Should the Court determine Berkeley’s allegations are sufficiently pled

to survive this Motion to Dismiss, then Berkeley’s Complaint should be

dismissed on the grounds the Complaint is barred by the statute of

limitations. Securities fraud claims under Section 10(b) and Rule 10b-5 are

governed by a two-year statute of limitations, 28 U.S.C. § 1658(b), which is

based on when the plaintiff did discover, or a reasonably diligent plaintiff

would have discovered the facts constituting the violation, whichever is first.



                                       23
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 24 of 28




Merck & Co., Inc. v. Reynolds, 559 U.S. 633, 637 (2010). Facts “constituting

the violation” include scienter. Id.

      Sionic contends that Berkeley has failed to sufficiently plead the

elements of a securities fraud case. However, if the Court determines

otherwise, including on scienter, then for the sole purpose of this statute of

limitations argument, Sionic will assume certain of Berkeley’s allegations as

true, to show the Court that based on Berkeley’s own allegations, Berkeley

had discovered, or a reasonably diligent plaintiff would have discovered, the

facts constituting the alleged violation no later than December 5, 2017, the

date on which the Subscription Agreement closed. (Subscription Agreement,

para. 8.) However, Berkeley did not file this lawsuit until December 7, 2019,

which was at least two days after the two-year statute of limitations had run.

(Dkt. 1.) Therefore, Berkeley’s Complaint is time-barred.

      Nearly all of Sionic’s alleged misrepresentations and omissions had

been made by October 31, 2017, which was 35 days before Berkeley entered

into the Subscription Agreement. Thus, there was a plenty of time for a

reasonably diligent plaintiff to discover the facts constituting Sionic’s alleged

related scienter. For the reasons stated in part I(A) and (D) to this

Memorandum, a reasonably diligent plaintiff would have had sufficient




                                        24
       Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 25 of 28




information about what Berkeley now alleges as the cause of harm in its

complaint. MBIA, 637 F.3d at 175. As such, Berkeley claim is time-barred.

III.   Berkeley has failed to plead an actionable case for common law
       fraud under Georgia law, requiring dismissal.

       Berkeley’s common law fraud claim should be dismissed for its failure

to state a claim. Georgia’s “tort of fraud has five elements: a false

representation by a defendant, scienter, intention to induce the plaintiff to

act or refrain from acting, justifiable reliance by plaintiff, and damage to

plaintiff.” Insight Technology, Inc. v. Freightcheck, 633 S.E.2d 373 (Ga. App.

2006). Fed. R. Civ. P. 9(b) requires the circumstances constituting fraud to be

pled with particularity. Similar to securities fraud, mere broken promises,

unfilled predictions or erroneous conjecture as to future events cannot

constitute misrepresentations. Fuller v. Perry, 476 S.E.2d 793 (Ga. App.

1996). Moreover, a claim for fraud cannot succeed when the plaintiff has

failed to show that reliance on a misrepresentation was reasonable and not

the product of lax due diligence. Bender v. Southtowne Motors of Newnan II,

Inc., 793 S.E.2d 618, 625 (Ga. App. 2016). Here, Berkeley’s Complaint fails to

show that it is premised on anything more than projections and events that

could never constitute a misrepresentation in the first instance, and on




                                        25
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 26 of 28




matters that reasonable due diligence would and should have uncovered.

Accordingly, Berkeley has no claim for common law fraud.

                              CONCLUSION

     For the foregoing reasons, Sionic moves for the dismissal of Berkeley’s

Complaint, with prejudice.

     Respectfully submitted this January 30, 2020.

                                       /s/ Simon Jenner
                                       Simon Jenner, Esq.
                                       Georgia Bar No. 142588
                                       simon.jenner@bakerjenner.com
                                       Richard J. Baker, Esq.
                                       Georgia Bar No. 033879
                                       rick.baker@bakerjenner.com
                                       Lynn Chen Woodward, Esq.
                                       Georgia Bar No. 861150
                                       lynn.woodward@bakerjenner.com
                                       Baker Jenner LLLP
                                       210 Interstate North Parkway, SE
                                       Suite 100
                                       Atlanta, GA 30339
                                       Telephone: (404) 400-5955
                                       Attorneys for Defendant




                                     26
      Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 27 of 28




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify I have

electronically filed, on the date stated below, the foregoing MEMORANDUM

IN SUPPORT OF SIONIC MOBILE CORPORATION’S MOTION TO

DISQUALIFY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC AS

COUNSEL OF RECORD with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to attorneys of

record, as follows:

                                       _

                                       _

      This January 30, 2020.

                                           /s/: Simon Jenner
                                           Simon Jenner
                                           Georgia Bar No. 142588
                                           Richard J. Baker
                                           Georgia Bar No. 033879
                                           Lynn Chen Woodward
                                           Georgia Bar No. ____________
                                           Attorneys for Defendant
                                           Sionic Mobile Corporation

BAKER JENNER LLLP
210 Interstate North Parkway SE
Suite 100
Atlanta, Georgia 30339
     Case 1:19-cv-05523-ODE Document 10 Filed 01/30/20 Page 28 of 28




Tel: 404.400.5955
Fax: 404.745.0589
Email: rick.baker@bakerjenner.com
Email: simon.jenner@bakerjenner.com
Email: lynn.woodward@bakerjenner.com




                                   2
